—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Education of the Arlington Central School District, dated November 25, 1986, which, after a hearing, found the petitioner guilty of misconduct and terminated his employment.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
After a hearing, it was determined that the petitioner, a school bus driver-custodian, engaged in misconduct in that he was found in an enclosed area near his residence, where marihuana was being grown. The arresting officer testified that the petitioner admitted to being in control of the area. The findings of the Hearing Officer, as adopted by the respondents, are supported by substantial evidence in the record and, therefore, will not be disturbed (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). Furthermore, in view of the petitioner’s sensitive position as a school employee and particularly his duty as a school bus driver, his dismissal was not so disproportionate to the misconduct charged, as to be shocking to one’s sense of fairness. Accordingly, we will not disturb the determination (see, Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Barr v Department of Consumer Affairs, 70 NY2d 821). Mollen, P. J., Thompson, Rubin and Spatt, JJ., concur.